Exhibit 10.65


 
NINTH AMENDMENT AGREEMENT
 
NINTH AMENDMENT AGREEMENT (this “Agreement”) dated as of February 25, 2009, by
and among United Natural Foods, Inc. and Albert’s Organics, Inc. (collectively,
the “Borrowers”), and Bank of America, N.A., as successor to Fleet Capital
Corporation (the “Lender”), with respect to the Term Loan Agreement dated as of
April 28, 2003, as amended by an Amendment to Term Loan Agreement dated August
26, 2003, a Second Amendment to Term Loan Agreement dated December 18, 2003, a
Third Amendment to Term Loan Agreement dated April 30, 2004, a Fourth Amendment
to Term Loan Agreement dated June 15, 2005, a Fifth Amendment to Term Loan
Agreement dated July 28, 2005, a Sixth Amendment to Term Loan Agreement dated
November 2, 2007, a Seventh Amendment to Term Loan Agreement dated November 27,
2007 and an Eighth Amendment Agreement dated as of May 28, 2008 (as amended, the
“Term Loan Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested that the Lender amend certain other
provisions of the Term Loan Agreement, and the Lender is willing to amend the
Term Loan Agreement, on the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1.           Definitions.  Capitalized terms used herein without definition
that are defined in the Term Loan Agreement shall have the meanings given to
such terms in the Term Loan Agreement, as amended hereby.
 
§2.           Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lender as follows:
 
(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.
 
(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.

 
 

--------------------------------------------------------------------------------

 
 
(c)           No Event of Default under and as defined in any of the Loan
Documents has occurred and is continuing on the date hereof.
 
§3.           Amendments to Term Loan Agreement. The Term Loan Agreement is
hereby amended as follows:
 
3.1.           Amendments to Appendix A.
 
The definitions of “Permitted Purchase Money Indebtedness”, “Plan” and
“Subordinated Debt” are hereby amended and restated in their entirety to read as
follows:
 
“Permitted Purchase Money Indebtedness – Purchase Money Indebtedness and
Capitalized Lease Obligations of Borrowers or Guarantors incurred after the date
hereof which is secured solely by a Purchase Money Lien.”
 
“Plan – an employee benefit plan now or hereafter maintained for employees of
Borrowers or their Subsidiaries that is covered by Title IV of ERISA.”
 
“Subordinated Debt – Indebtedness of Borrowers or their Subsidiaries that is
subordinated to the Obligations in a manner satisfactory to Lender.”
 
Clause (i) of the definition of Restricted Investment is hereby amended and
restated in its entirety to read as follows:
 
“(i)  investments in Subsidiaries of UNF which are Borrowers or Guarantors;”
 
3.2.           Amendment to Section 5.1.4.
 
Clause (iv) of Section 5.1.4 of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(iv) the number of authorized, issued and treasury shares or membership
interests, as the case may be, of each such Borrower and each Subsidiary of each
such Borrower.”
 
3.3.           Amendment to Section 5.1.11.
 
Section 5.1.11 of the Term Loan Agreement is hereby amended by deleting “.” from
the end of such Section and inserting the following at the end of such Section:
 
“other than as set forth on Exhibit M hereto.”

 
-2-

--------------------------------------------------------------------------------

 
 
3.4.           Amendment to Section 6.1.3.
 
Section 6.1.3 of the Term Loan Agreement is hereby amended by deleting “and”
from the end of clause (iv), renumbering clause (v) as clause (vi) and inserting
a new clause (v) to read as follows:
 
“(v)           contemporaneously with any Permitted Acquisition, a report
supplementing, on a cumulative basis, Exhibit B, Exhibit C, Exhibit D, Exhibit
E, Exhibit F and Exhibit I containing a description of all changes in the
information included in such Exhibits as may be necessary for such Exhibits to
be accurate and complete, such report to be signed by the chief executive
officer or chief financial officer of UNF and to be in a form reasonably
satisfactory to the Agent; and”
 
3.5.           Amendment to Section 6.1.6.
 
Section 6.1.6 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.6.  Taxes and Liens.  Pay and discharge, and cause each Subsidiary to pay
and discharge, all taxes, assessments and government charges upon it, its income
and Property as and when such taxes, assessments and charges are due and
payable, unless and to the extent only  that such taxes, assessments and charges
are being contested in good faith and by appropriate proceedings and Borrowers
maintain, and cause each Subsidiary to maintain, reasonable reserves on their
books therefor.  Borrowers shall also pay and discharge, and shall cause each
Subsidiary to pay and discharge, any lawful claims which, if unpaid, might
become a Lien against any of the Borrowers’ or their Subsidiaries’ Property
except for Permitted Liens.”
 
3.6.           Amendment to Section 6.1.10.
 
Section 6.1.10 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.10.  Compliance with Laws.  Comply, and cause each Subsidiary to comply,
with all laws, ordinances, governmental rules and regulations to which it is
subject, and obtain and keep in force any and all licenses, permits, franchises,
or other governmental authorizations necessary to the ownership of its Real
Property or the conduct of its business, which violation or failure to obtain
might materially and adversely affect the business, prospects, profits,
properties, or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole.”

 
-3-

--------------------------------------------------------------------------------

 
 
3.7.           Amendment to Section 6.1.11.
 
Section 6.1.11 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.11.  ERISA Compliance.  (i) At all times make, and cause each Subsidiary to
make, prompt payment of contributions required to meet the minimum funding
standard set forth in ERISA with respect to each Plan; and (ii) notify Lender as
soon as practicable of any Reportable Event and of any additional act or
condition arising in connection with any Plan which the Borrowers believe might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer the Plan.”
 
3.8.           Amendment to Section 6.1.12.
 
Section 6.1.12 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.12.  Appraisals.  At Lender’s request, but no more often than once every
three years, obtain subsequent appraisals or updates to the Original Appraisals
of the Real Property, at Borrowers’ expense, in form and substance satisfactory
to Lender until such time as the Obligations are paid in full, provided however,
(i) after an Event of Default occurs, (ii) if at any time Lender believes, for
any reason, that the fair market value of the Real Property may have decreased
or (iii) after a material casualty or condemnation occurs with respect to any of
the Real Property and Lender is obligated to release insurance proceeds or
condemnation awards to Borrowers or their Subsidiaries, Borrowers shall be
required to obtain, and shall cause their Subsidiaries to obtain, any and all
such appraisals or updates as requested by Lender.”
 
3.9.           Amendment to Section 6.2.2.
 
Section 6.2.2 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.2.  Loans.  Make, or permit any Subsidiary of Borrowers to make, any loans
or other advances of money (other than for salary, travel advances, advances
against commissions and other similar advances in the ordinary course of
business or as existing on the Closing Date and disclosed on Exhibits hereto) to
any Person; provided, however, that Borrowers and Guarantors may accept
promissory notes for loans to their customers in the normal course of business
to the extent not prohibited by the terms of this Agreement and Borrowers may
make loans or other advances of money between and among the Borrowers and the
Guarantors in the ordinary course of business.”

 
-4-

--------------------------------------------------------------------------------

 
 
3.10.           Amendment to Section 6.2.3.
 
Section 6.2.3(vii) of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(vii)           Unsecured Indebtedness incurred among the Borrowers and the
Guarantors;”
 
3.11.           Amendments to Section 6.2.5.
 
Clauses (iii), (vii) and (viii) of Section 6.2.5 of the Term Loan Agreement are
hereby amended and restated in their entirety to read as follows:
 
“(iii)           Liens arising in the ordinary course of Borrowers’ or
Guarantors’ business by operation of law or regulation, but only if payment in
respect of any such Lien is not at the time required and such Liens do not, in
the aggregate, materially detract from the value of the Property of Borrowers
and their Subsidiaries or materially impair the use thereof in the operation of
Borrowers’ and their Subsidiaries’ business;”
 
“(vii)           attachment, judgment, and other similar non-tax liens arising
in connection with court proceedings, but only if and for so long as the
execution or other enforcement of such liens is and continues to be effectively
stayed and bonded on appeal, the validity and amount of the claims secured
thereby are being actively contended in good faith and by appropriate lawful
proceedings and such liens do not, in the aggregate, materially detract from the
value of the Property of the Borrowers or their Subsidiaries or materially
impair the use thereof in the operation of the Borrowers’ and their
Subsidiaries’ business;”
 
“(viii)           reservations, exceptions, easements, rights of way, and other
similar encumbrances affecting real property, provided that, in Lender’s sole
judgment, they do not in the aggregate materially detract from the value of said
Properties or materially interfere with their use in the ordinary conduct
of  the Borrowers’ or their Subsidiaries’ business and, if said real property
constitutes Collateral, Lender has consented thereto; and”
 
3.12.           Amendment to Section 6.2.6.
 
Section 6.2.6 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.6.  Subordinated Debt.  Issue or enter into, or permit any Subsidiary to
issue or enter into, any agreement to issue Subordinated Debt except upon terms
and provisions relating to the maturity and repayment thereof and terms relating
to the subordination of payment thereof to the Obligations, in each case
reasonably acceptable to the Lender.”

 
-5-

--------------------------------------------------------------------------------

 
 
3.13.           Amendment to Section 6.2.11.
 
Section 6.2.11 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.11.  Tax Consolidation.  File or consent to the filing of, or permit any
Subsidiary to file or consent to the filing of, any consolidated income tax
return with any Person other than a Subsidiary of Borrowers.”
 
3.14.           Amendment to Section 6.2.12.
 
Section 6.2.12 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.12.  Business Locations.  Transfer, or permit any Subsidiary to transfer,
its principal place of business or chief executive office, or open, or permit
any Subsidiary to open, any new business location, except upon at least thirty
(30) days prior written notice to Lender and after delivery to Lender of
financing statements if required by Lender in form satisfactory to Lender to
perfect or continue the perfection and priority of Lender’s Lien and security
interest hereunder.”
 
3.15.           Amendment to Section 6.2.13.
 
Section 6.2.13 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.13.  Guaranties.  Except as set forth in Exhibit M hereto, guaranty,
assume, endorse or otherwise, in any way, become directly or contingently liable
with respect to, or permit any Subsidiary to guaranty, assume, endorse or
otherwise, in any way, become directly or contingently liable with respect to,
the Indebtedness of any Person except by endorsement or instrument or items of
payment for deposit or collection, provided, however, that the Borrowers may (a)
enter into guaranties in the ordinary course of business of indebtedness and
obligations incurred by Borrower and their Subsidiaries and (b) make payments
(but not prepayments) of principal and interest when due under the terms of the
ESOP Notes to the extent that no Default or Event of Default shall have occurred
and be continuing at the time of or hereafter giving effect to any such payment
(c) guaranties on an unsecured basis of the obligations of Subsidiaries
established to make acquisitions or investments permitted under Subsection 6.2.1
hereof.”
 
3.16.           Amendment to Section 6.2.15.
 
Section 6.2.15 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 
-6-

--------------------------------------------------------------------------------

 
 
“6.2.15.  Subsidiaries.  Hereafter create any Subsidiary, or permit any
Subsidiary to create any other Subsidiary, except as provided in Subsection
6.2.1 hereof.”
 
3.17.           Amendment to Section 6.2.16.
 
Section 6.2.16 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.16.  Change of Business.  Enter into, or permit any Subsidiary to enter
into, any new business or make, or permit any Subsidiary to make, any material
change in any of Borrowers’ or their Subsidiaries’ business objectives, purposes
and operations.”
 
3.18.           Amendment to Section 6.2.17.
 
Section 6.2.17 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.17.  Names of Borrowers and Subsidiaries.  Use, or permit any Subsidiary to
use, any entity name (other than its own) or any fictitious name, trade style or
“d/b/a” except for the names disclosed on Exhibit E attached hereto.”
 
3.19.           Amendment to Section 6.2.18.
 
Section 6.2.18 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.18.  Use of Lender’s Name.  Without prior written consent of Lender, use,
or permit any Subsidiary to use, the name of Lender or the name of any
Affiliates of Lender in connection with any of the Borrowers’ or their
Subsidiaries’ business or activities, except in connection with internal
business matters, as required in dealings with governmental agencies and
financial institutions and to trade creditors of the Borrowers or their
Subsidiaries solely for credit reference purposes.”
 
3.20.           Amendment to Section 6.2.19.
 
Section 6.2.19 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.19.  Margin Securities.  Own, purchase or acquire (or enter into any
contracts to purchase or acquire), or permit any Subsidiary to own, purchase or
acquire (or enter into any contracts to purchase or acquire), any “margin
security” as defined by any regulation of the Federal Reserve Board as now in
effect or as the same may hereafter be in effect unless, prior to any such
purchase or acquisition or entering into any such contract, Lender shall have
received an opinion of counsel satisfactory to Lender that the effect of such
purchase or acquisition will not cause this Agreement to violate regulations (G)
or (U) or any other regulations of the Federal Reserve Board then in effect.”

 
-7-

--------------------------------------------------------------------------------

 
 
3.21.           Amendment to Section 6.2.20.
 
Section 6.2.20 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.20.  Fiscal Year.  Change the fiscal year of Borrowers or any of Borrowers’
Subsidiaries, or permit any Subsidiary to change its fiscal year or the fiscal
year of any other Subsidiary of Borrowers.”
 
3.22.           Amended Exhibits.
 
Exhibits B, C, D, E, F, I and M to the Term Loan Agreement are hereby amended
and restated as set forth on Exhibits B, C, D, E, F, I and M, respectively,
attached to this Agreement.
 
§4.           Ratification, etc.  All of the obligations and liabilities to the
Lender as evidenced by or otherwise arising under the Term Loan Agreement and
the other Loan Documents, are, by the Borrowers’ execution of this Agreement,
ratified and confirmed in all respects.  In addition, by each Borrower’s
execution of this Agreement, such Borrower represents and warrants that neither
it nor any of its Subsidiaries has any counterclaim, right of set-off or defense
of any kind with respect to such obligations and liabilities.  This Agreement
and the Term Loan Agreement shall hereafter be read and construed together as a
single document, and all references in the Term Loan Agreement or any related
agreement or instrument to the Term Loan Agreement shall hereafter refer to the
Term Loan Agreement as amended by this Agreement.
 
§5.           Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement are subject to the prior satisfaction
of the following conditions precedent (the date of such satisfaction herein
referred to as the “Ninth Amendment Effective Date”):
 
(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.
 
(b)           No Event of Default.  There shall exist no Default or Event of
Default.
 
(c)           Corporate or Limited Liability Company Action.  The Lender shall
have received evidence reasonably satisfactory to the Lender that all requisite
corporate or limited liability company, as applicable, action necessary for the
valid execution, delivery and performance by the Borrowers of this Agreement and
all other instruments and documents delivered by the Borrowers in connection
herewith has been taken.
 
(d)           Delivery of this Agreement.  The Borrowers and the Lender shall
have executed and delivered this Agreement and each Guarantor shall have
acknowledged its acceptance of or agreement to this Agreement and its
ratification of the continuing effectiveness of its Guaranty.

 
-8-

--------------------------------------------------------------------------------

 
 
(e)           Guarantor Reaffirmation; Guaranties.  Each of the Guarantors shall
have reaffirmed their respective obligations under their respective Guaranty
Agreements pursuant to reaffirmation agreements each in form and substance
satisfactory to the Lender.  Each of Fantastic Foods, Inc. and Mt. Vikos, Inc.
shall have executed a Guaranty Agreement in respect of the Obligations, in each
case in form and substance satisfactory to the Lender.
 
(f)           Payment of Expenses.  The Borrowers shall have paid to the
Lender  all amounts payable to the Lender under §6 hereof.
 
(h)           Amendment of Working Capital Facility.  The Working Capital
Facility shall have been amended by an amendment in form and substance
satisfactory to the Lender.
 
(j)           Participant Consents.  The Lender shall have received the written
consent of each participant in the Term Loan to the provisions of this
Agreement.
 
(k)           Other Documents.  The Borrowers shall have executed and delivered
such other documents, and taken such other action, as may be reasonably
requested by the Lender in connection with this Agreement.
 
(l)           Amendment Fee.  The Borrowers shall have paid to the Lender an
amendment fee of 0.125% of the aggregate principal amount of the Loans.
 
§6.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Term Loan Agreement and other Loan Documents, the Borrowers
shall pay to the Lender and its counsel upon demand an amount equal to any and
all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Lender in connection with
the preparation, negotiation and execution of this Agreement and the matters
related thereto.
 
§7.           Time is of the Essence; No Waivers by Lender.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lender’s rights and remedies arising under the Term Loan
Agreement or the other Loan Documents.
 
§8.           Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).
 
§9.           Effective Date. The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Ninth Amendment Effective
Date.  Until the Ninth Amendment Effective Date, the terms of the Term Loan
Agreement prior to its amendment hereby shall remain in full force and
effect.  This Agreement is effective as to all provisions other than the
amendments set forth in Section 3 hereof at the time that the Borrowers and the
Lender have executed and delivered this Agreement.

 
-9-

--------------------------------------------------------------------------------

 
 
§10.           Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Term Loan Agreement or
any Loan Document, except for any such contemporaneous agreement that has been
set forth in writing and executed by the Borrowers and the Lender.  This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts taken together shall be
deemed to constitute one and the same instrument.  A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 


 



 
-10-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
 
BORROWERS:
 
UNITED NATURAL FOODS, INC.




By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


ALBERT’S ORGANICS, INC.




By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer





[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

LENDER:


BANK OF AMERICA, N.A.




By: /s/ Edgar Ezerins____________________
Name: Edgar Ezerins
Title: Vice President
 



[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty Agreements:
 
NATURAL RETAIL GROUP, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


SPRINGFIELD DEVELOPMENT, LLC


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


UNITED NATURAL FOODS WEST, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


UNITED NATURAL TRADING CO.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


DISTRIBUTION HOLDINGS, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


MILLBROOK DISTRIBUTION SERVICES INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


FANTASTIC FOODS, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 


[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

MT. VIKOS, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer



[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 





Exhibit B


Amended and Restated Exhibit B
 

 
 
 

--------------------------------------------------------------------------------

 





Exhibit C


Amended and Restated Exhibit C





 
 

--------------------------------------------------------------------------------

 





Exhibit D


Amended and Restated Exhibit D





 
 

--------------------------------------------------------------------------------

 





Exhibit E


Amended and Restated Exhibit E





 
 

--------------------------------------------------------------------------------

 





Exhibit F


Amended and Restated Exhibit F





 
 

--------------------------------------------------------------------------------

 





Exhibit I


Amended and Restated Exhibit I





 
 

--------------------------------------------------------------------------------

 

Exhibit M


Amended and Restated Exhibit M



